J-S46003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.C.U., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.C., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 473 EDA 2019

            Appeal from the Decree Entered January 18, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000615-2018,
                        FID# 51-FN-001560-2016

 IN THE INTEREST OF: S.U., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: T.C., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 474 EDA 2019

             Appeal from the Order Entered January 18, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0001452-2016,
                        FID# 51-FN-001560-2016
J-S46003-19


    IN THE INTEREST OF: A.R.U., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 478 EDA 2019

               Appeal from the Decree Entered January 18, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-AP-0000616-2018,
                           FID# 51-FN-001560-2016

    IN THE INTEREST OF: A.U., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 479 EDA 2019

                Appeal from the Order Entered January 18, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-0001453-2016,
                           FID# 51-FN-001560-2016


BEFORE:      PANELLA, P.J., OLSON, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                          FILED OCTOBER 22, 2019

        T.C. (“Mother”) appeals from the decrees entered January 18, 2019,

that granted the petition of the Philadelphia County Department of Human

Services (“DHS”), and involuntarily terminated her parental rights to her sons,

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.




                                           -2-
J-S46003-19



S.C.U. (born May 2008) and A.R.U. (born August 2013) (“Children”).1 Mother

also appeals from the orders entered January 18, 2019, that changed

Children’s permanent placement goals from return to parent to adoption. 2

After careful review, we affirm.

       The trial court set forth the following factual and procedural history of

this case:

       On June 6, 201[6], [DHS] received [a] Child Protective Services
       (“CPS”) report alleging that Children’s sister, J.U., was raped by
       her stepfather [D.G.]. On June 7, 2016, [D.G.] was arrested and
       charged with rape by forcible compulsion, involuntary deviate
       sexual intercourse (“IDSI”), unlawful contact with a minor,
       aggravated indecent assault, sexual assault of a child and
       endangering the welfare of [a] child. [D.G.] was incarcerated at
       the Curran-Fromhold Correctional Facility (“CFCF”) in Philadelphia
       County.

       After [D.G.]’s arrest, Mother refused to cooperate with DHS and
       with J.U.’s Child Advocate. Mother did not respond to telephone
       calls and/or provide access to [J.U.] On July 13, 2016, DHS
       received a General Protective Services (“GPS”) report that Mother
       was interfering with the criminal investigation by refusing to allow
       J.U. to testify against [D.G.] and that Mother planned to reside
       with [D.G.] if he was released from prison. Ultimately, Mother was
____________________________________________


1By decree on the same day, the court terminated the parental rights of F.C.U.
(Father) and an unknown putative father. Father has not separately appealed,
nor is he a party to the instant appeal; the unknown putative father has not
appealed, nor is he a party to the instant appeal.

2 Although Mother filed notices of appeal on the dependency dockets for each
child, she did not challenge the goal change in either her Pa.R.A.P. 1925(b)
statement of errors complained of on appeal or in her brief. Accordingly,
Mother has waived her challenges to the goal change. See Krebs v. United
Ref. Co. of Pennsylvania, 893 A.2d 776, 797 (Pa. Super. 2006) (stating that
a failure to preserve issues by raising them both in the concise statement of
errors complained of on appeal and statement of questions involved portion
of the brief on appeal results in a waiver of those issues).

                                           -3-
J-S46003-19


     arrested pursuant to a bench warrant issued against her in
     connection to Mother’s interference with the investigation. When
     Mother was arrested, police discovered correspondence between
     Mother and [D.G.] and evidence that she had bought one of the
     children to visit [D.G.] in prison. Thereafter, DHS obtained an
     Order for Protective Custody (“OPC”) and placed [Children] in
     foster care through the Jewish Family and Children Services
     (“JFCS”). On July 25, 2016, [Children] were adjudicated
     dependent. In addition to this adjudication, the [c]ourt instructed
     Mother per court order not to discuss the ongoing criminal matter
     involving [D.G. and J.U.] with any of her [c]hildren. Furthermore,
     the [c]ourt ordered Mother to be permitted supervised visitation.

     On September 27, 2016, after a full hearing, the court found clear
     and convincing evidence that visitation between Mother and
     Children was to remain suspended because sufficient evidence
     had been presented as to Mother’s persistent violations of court
     orders. The [c]ourt found that Mother posed a grave threat to the
     Children during and after visitation. Mother had violated prior
     court orders to not visit the Children without supervision. The
     [c]ourt found that Mother continued to send text messages to
     [J.U.] and continued to interfere with the criminal investigation of
     [D.G.] despite court orders to cause no such interference. The
     [c]ourt also found that Mother had met the Children in secret
     without supervision and that Mother had encouraged the Children
     to lie to their foster parents and therapists. Mother appealed the
     [c]ourt’s decision to suspend visitation. See In Interest of A.U.,
     [170 A.3d 1199 (Pa. Super. 2017) (unpublished memorandum)].

     On May 3, 2018, the Community Umbrella Agency (“CUA”)
     provided revised Single Case Plan (“SCP”) objectives for Mother.
     These objectives were for Mother (1) to comply with all [c]ourt
     orders including but not limited to those orders in reference to
     visitation and the participation in CUA services; (2) to participate
     in mental health treatment and (3) to participate in domestic
     violence counseling.

     The underlying Petition to Terminate Mother’s Parental Rights to
     Children was filed on July 30, 2018, after Mother failed to meet
     her SCP objectives. Specifically, Mother failed to participate in
     abuse counseling and mental health treatment and continued to
     maintain contact with [D.G.]




                                    -4-
J-S46003-19



See Trial Court Opinion, 5/2/19, at 2-4 (internal citations to the record

omitted).

      The trial court conducted hearings on DHS’s petitions on November 30,

2018 and January 11, 2019. DHS presented the testimony of Danielle

Johnson-Kennedy, CUA case manager; Andre McKnight, DHS social work

supervisor; forensic and clinical psychologist William Russell, Ph.D.; K.J.,

foster father; Detective Linda Blowes; and Dana Walker, CUA case aide.

Mother testified on her own behalf and presented the testimony of Dr.

Arundathi Jayatilleke, Mother’s rheumatologist; T.C., Mother’s father; and

Yolanda West, Mother’s therapist.

      Johnson-Kennedy testified that she is the current CUA case manager.

See N.T., 11/30/18, at 9. At the time of the November hearing, Mother’s

objectives were to maintain no contact with J.U., comply with all court orders,

engage in mental health treatment and continue visitation, and follow all

recommendations from the parenting capacity evaluation. Id. at 11-12.

      Mother’s oldest son, H.U., began having behavioral issues in the foster

home following the resumption of supervised visits. Id. at 17. Additionally, it

appeared Mother was engaging in unauthorized contact with H.U. because

H.U. was found in possession of gifts and extra money that foster father, K.J.,

had not given him. Id. at 20. Children were safe in their foster home and their

needs were being met. See N.T., 1/11/19, at 5-6.

      McKnight testified that the children came into the custody of DHS after

J.U. had been sexually abused by D.G. and Mother was not letting J.U. testify

                                     -5-
J-S46003-19



against D.G. See N.T., 11/30/18, at 39-40, 50-52. D.G. was later convicted

of rape and other related crimes. Id. at 50.

      McKnight further testified that Children are bonded to their foster father

and look up to him. Id. at 47-48. A.R.U. calls foster father “dad.” Id. at 174.

Foster father meets all of Children’s needs and they are excelling in the home.

Id. at 175-78. Additionally, A.R.U., who was previously nonverbal, is

speaking. Id. at 176.

      McKnight did not believe that irreparable harm would result to Children

if the parental bond was broken and that it was in Children’s best interests to

change their goal to adoption. Id. at 177. He did believe Children would suffer

harm if their bond to foster father was broken. Id. at 178.

      McKnight testified that single case plan objectives were established for

Mother including not to have third party contact with Children and receive

mental health counseling. Id. at 144-45. However, Mother violated the court

order regarding contact, and Mother’s therapist did not provide treatment

records. Id. at 146-48.

      With regard to the stay-away orders, McKnight personally observed

Mother and J.U. together at the grocery store and told Mother she could not

be in contact with J.U. Id. at 153-54. Mother violated the stay-away order on

multiple other occasions, but when confronted, placed the blame on other

people. Id. at 149-157.

      There were also incidents where Mother gave Children inappropriate

gifts including phones to S.C.U. and A.R.U. and a stun gun intended for J.U.

                                     -6-
J-S46003-19



Id. at 157-60, 178-80, 186. Mother sent Children text messages through the

phones despite the existence of a stay-away order. Id. at 157-60. At that

time, S.C.U. was being disrespectful to his foster parent, and Children

admitted in letters written to McKnight that Mother had told him to disrespect

his foster parent. Id. at 185, 200-01.

      McKnight testified that Mother’s visits were suspended from September

2016 through August 2018. Id. at 208. With all of the factors above, McKnight

felt there was no healthy parental bond between Mother and Children. Id.

McKnight stated he had spoken with S.C.U., and S.C.U. wanted to stay with

his foster father. Id. at 211-12. McKnight was removed from the matter due

to false sexual abuse accusations brought by Mother. Id. at 170.

      William Russell, Ph.D., performed a parental capacity evaluation of

Mother and prepared a report in December 2017. See N.T., 11/30/18, at 59-

60. He recommended Mother attend individual mental health therapy for

major depressive disorder and follow court orders. Id. at 65, 75-76.

      Dr. Russell noted Mother’s traumatic history, including physical abuse,

domestic violence, and a stroke. Id. at 66. As a result, Mother has a childlike,

immature way of coping with stress, and her level of functioning leads her to

make parenting decisions based on judgments that do not consider all of the

information. Id. at 66-67. Mother showed little insight into her own medical

conditions and situation and her children’s needs, nor could she identify a

support system. Id. at 69-70. Mother had been engaged in therapy but was

no longer compliant with that recommendation. Id. at 81.

                                     -7-
J-S46003-19



      At the time he prepared the report, Dr. Russell did not feel that Mother

was capable of providing safety and permanency to Children. Id. at 59-60.

Additionally, Dr. Russell did not believe that Mother should be allowed to have

unsupervised contact with Children. Id. at 77.

      K.J., Children’s foster father, testified that S.C.U. had been placed with

him for a year and several months, and A.R.U. for a year. See N.T., 11/30/18,

at 105. In August 2018, K.J. discovered that S.C.U. had a cell phone in his

possession that K.J. had not given him. Id. at 108-109. S.C.U. admitted

Mother had given him the phone, and that Mother was texting with him. Id.

at 109-11.

      K.J. testified that Children are doing well in his home and are a joy to

have; S.C.U. calls K.J. “Uncle K.” and A.R.U. calls K.J. “dad.” Id. at 113. K.J.

described his strong bond with Children. Id. at 120-21.

      Detective Blowes testified that she was involved in the investigation

regarding a third party report that McKnight had a sexual attraction to J.U.

See N.T., 11/30/18, at 214-15. J.U. denied making the allegations and,

following an investigation, Detective Blowes concluded that the accusations

were unfounded. Id. at 215-218. Specifically, J.U. stated that Mother “made

it up.”   Id. at 218. Detective Blowes had previously been involved in

investigations involving the family when J.U. made allegations against her

stepfather, D.G. Id. at 217-22.

      Dana Walker testified that she is the CUA case aide serving as a

visitation coordinator for Mother and Children. See N.T., 11/30/18, at 239-

                                     -8-
J-S46003-19



40. Visitation has been occurring since August 2018, and is biweekly on

Wednesdays. Id. at 240. Mother has not missed any visits. Id. Mother brings

gifts to the visits and after giving the gifts, S.C.U. chooses to play with the

gifts on his own rather than interacting with Mother, unless instructed to by

his older brother, H.U. Id. at 241. A.R.U. does not interact with Mother either

and prefers to play with gifts or coloring books and crayons unless instructed

otherwise. Id. at 242.

      Walker testified that she did not believe Children would suffer from

irreparable harm if the relationship was severed because she did not observe

a bond between Mother and Children. Id. at 243-44. She has asked S.C.U. if

he would like to go home to Mother and he hunched his shoulders “like, ‘I

don’t know.’” Id. at 249. Walker did not ask A.R.U. his preferences because

he was only five years old. Id. at 250.

      Dr. Jayatilleke, a rheumatologist, testified that Mother has systemic

lupus and Sjogren’s syndrome, both managed by oral medication. See N.T.,

11/30/18, at 125. In the past, Mother suffered from a stroke that rendered

her mute, but she can communicate via writing or a computer. Id. at 125. Dr.

Jayatilleke testified that in her opinion, Mother’s physical conditions would not

affect her ability to care for Children but that she could not form an opinion

on Mother’s mental capacity to parent. Id. at 128-29, 133-36.

      T.C., Mother’s father and Children’s maternal grandfather, testified that

he is available to serve as additional support for Mother in the event Children

are reunited with her. See N.T., 11/30/18, at 255-56. T.C. testified that there

                                      -9-
J-S46003-19



are twenty or thirty other members of the family available to offer support,

including his sisters and brothers. Id. at 256. T.C. testified he is involved in

all of his twenty-nine grandchildren’s lives as much as he is able. Id. at 257.

T.C. lives four miles from Mother. Id. at 259.

      T.C. observed Mother interacting with Children and testified that they

loved each other. Id. at 260. T.C. stated that Mother did not have issues

caring for Children or providing for their needs, however, the last time he saw

Mother interacting with Children was “a couple years ago.” Id. at 261-65.

Additionally, he admitted there were periods of time where Mother would not

speak to him, and that he did not live in Philadelphia. Id. at 267-71.

      Yolanda West testified that she is Mother’s outpatient therapist. See

N.T., 11/30/18, at 276. At the time of the hearing, she had been meeting with

Mother since approximately December 2017, initially every week and then

biweekly. Id. at 277-78.

      Much of the therapy centered around the sexual assault of J.U. by

Mother’s husband. Id. at 279-80. Mother admitted to West that she was still

speaking to D.G. because she was trying to “get him to admit what he [had

done to J.U.],” or to obtain proof and help with “having put him away.” Id.

at 281. Mother accepted responsibility for handling the situation in the wrong

way, but, since then, there has been no contact. Id. West testified that, based

on the work she had done with Mother, Mother’s mental stability had

increased, Mother had setbacks she had worked through, and Mother met all

of her compliances. Id. at 289.

                                     - 10 -
J-S46003-19



      West saw no reason Mother could not return to being an efficient parent,

and believed Mother could provide stability and permanency for Children, and

that Mother had gained insight into the issues that brought Children into care.

Id. at 289. West stated that, although Mother had been repeatedly found in

contempt for violation of court orders, these violations were related to “just

wanting to see her kids.” Id. at 298-300.

      Mother testified that she was married to D.G. and he was living in her

home at the time he assaulted J.U. See N.T., 1/18/19, at 12-15. Mother

claimed that she visited D.G. while he was in custody, but only so she could

prove his plea of innocence was false. Id. at 16. Although D.G. did not confess

to her in person, Mother stated that he confessed in a letter that she gave to

detectives. Id. at 17-19. Mother claimed that J.U. begged not to be brought

to court. Id. at 28. Mother stated that during the court case she was there to

support J.U., not D.G., and that she divorced D.G. as soon as she was able to

afford it. Id. at 32-33.

      Mother testified that she has lupus and suffered several strokes as a

result of that condition. However, her medical conditions have never

prevented her from caring for Children. Id. at 36-37.

      Mother testified that she attended therapy for a year and a month and

that she was discharged because she had met her goals. Id. at 38-40. During

her therapy sessions she worked on issues surrounding domestic violence and

her   depression. Id.      at 40-41. Mother   testified   that   she   knew   her

noncompliance with court orders was wrong and that she had “messed up,”

                                    - 11 -
J-S46003-19



and that the non-compliance negatively affected her children. Id. at 41-42.

When asked to describe her bond with Children, Mother testified that she loves

them very much. Id. at 44-45.

      On cross-examination, DHS introduced bench warrants issued when

Mother failed to appear with J.U. at her court hearings, and text messages

sent by Mother to J.U. and Children asking them to be dramatic, crying, and

begging. Id. at 55-58. Mother admitted to being held in contempt several

times and having continuing contact with D.G. while he was incarcerated. Id.

at 59-60. Mother admitted that she never filed a victim impact statement on

J.U.’s behalf. Id.

      Yalonda Houston, Esquire, Children’s child advocate, placed Children’s

preferences on the record. See N.T., 1/18/19, at 81-82. A.R.U., who was five

years old, did not respond when asked if he understood adoption. Id. at 81.

However, when asked if he would like his home with K.J. to be his forever

home, A.R.U. responded “yes,” then ran away and began playing with the

other children. Id. at 81. When asked if he would like his home with K.J. to

be his forever home, S.C.U. responded that he would love to return to his

mother but that it was the judge’s decision and, if adoption was the decision,

S.C.U. would like to remain with his current caregiver. Id. at 82.

      At the conclusion of the hearing, the trial court granted the petitions and

terminated Mother’s rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8),

and (b), and changed Children’s permanency goal to adoption. Mother timely




                                     - 12 -
J-S46003-19



filed notices of appeal and statements of matters complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Mother raises the following issues for our review:

      1. Whether the trial court erred by terminating the parental rights
      of Mother pursuant to [23 Pa.C.S. § 2511(a)(1)] without clear and
      convincing evidence of mother’s intent to relinquish her parental
      claim or refusal to perform her parental duties[?]

      2. Whether the trial court erred by terminating the parental rights
      of Mother pursuant to [23 Pa.C.S. § 2511(a)(2)] without clear and
      convincing evidence of mother’s present incapacity to perform
      parental duties[?]

      3. Whether the trial court erred by terminating the parental rights
      of Mother pursuant to [23 Pa.C.S. § 2511(a)(5)] without clear and
      convincing evidence to prove that reasonable efforts were made
      by Department of Human Services to provide [M]other with
      additional services and that the conditions that led to placement
      of the children continue to exist[?]

      4. Whether the trial court erred by terminating the parental rights
      of Mother pursuant to [23 Pa.C.S. § 2511(a)(8)] without clear and
      convincing evidence that the conditions that led to placement of
      the children continue to exist when Mother presented evidence of
      compliance with the goals and objectives of her family service plan
      and parenting capacity evaluation[?]

      5. Whether the trial court erred by terminating the parental rights
      of Mother pursuant to [23 Pa.C.S. § 2511(b)] without clear and
      convincing evidence that there is no parental bond between
      mother and children and that termination would serve the best
      interest of the children[?]

See Mother’s Brief at 7.

      We review cases involving the termination of parental rights according

to the following standards.




                                    - 13 -
J-S46003-19


      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only    upon    demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). To

affirm, we need only agree with any one of the subsections of 2511(a), as well

as subsection (b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc). Here, we focus our analysis on subsection (a)(2) and (b).

      The relevant sections of 23 Pa.C.S. § 2511 provide that:

      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                     - 14 -
J-S46003-19



                                      ***

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and
            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511(a)(2) and (b).

      Essentially, Mother argues that the evidence does not support

termination under this section because she has remedied the conditions

causing the incapacity. See Mother’s Brief at 12. Specifically, Mother contends

that she cooperated with the District Attorney by obtaining a written

confession from D.G., developed insight to identify situations and relationships

that could pose a threat to Children’s safety, and pointed to expansive family

support from her father, T.C., and extended family. Id.

      To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

                                     - 15 -
J-S46003-19



without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

See In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998). The grounds

for termination are not limited to affirmative misconduct, but include any

parental incapacity that cannot be remedied. In re Z.P., 994 A.2d 1108, 1117

(Pa. Super. 2010). Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental duties. Id.

      The court made the following findings:

      I am going to address the credible facts in this case beginning with
      the fact that for 29 months these [C]hildren have been in care and
      away from the [M]other. Mother throughout the history of this
      case has been contemptuous, has failed to follow court orders,
      has tried to influence the outcome of a criminal case in which her
      daughter was a victim of a rape. I’m making that finding.

      Additionally, I’m finding that Dr. Russell’s November 30, 2018
      testimony regarding [M]other’s parenting capacity is credible. He
      testified that [M]other couldn’t provide safety or permanency for
      these [C]hildren, that she made bad decisions as a result of her
      childish behavior and her immaturity, that she has a severe lack
      of decision making and a pattern of bad decisions which are quite
      obvious in her interactions with this [c]ourt and her contemptuous
      behavior.

      He said: “She put on blinders[,”] meaning she lacked insight on
      how to care for these [C]hildren. And he based that on her
      shielding this child from testifying in the criminal case regarding
      her husband, [D.G.], and found that kind of decision-making was
      impaired. As to her ability to parent[,] he found that she was not
      being honest when he interviewed her[,] and that she could not
      provide safety for these [C]hildren.

      Additionally, we heard about the bond that the children have with
      their caretaker in this case. Also[,] I heard from Mr. McKnight, the
      worker, who went on to testify that – onto various violations of
      the court order which he personally observed. Particularly

                                     - 16 -
J-S46003-19


     unauthorized conduct, physical conduct, between [M]other and
     [J.U.] in a supermarket which he observed and followed them,
     phones that were confiscated from the [C]hildren in violation of
     court orders. And also[,] we heard from the detective from SVU.

     Additionally, throughout the history of this case, numerous
     hearings, we heard from Ms. Walker, the visitation coach, who
     testified that one of the [C]hildren, [A.R.U.], doesn’t have
     interaction with [M]other during visits and[,] in her opinion[,] has
     no parental bond. Mother has no parental bond with that child.

     Mother’s witnesses included her father, [T.C.], who testified that
     there were 15 to 16 family members ready to care for the
     [C]hildren. I did find [T.C.’s] testimony to be credible. However,
     [M]other never gave [T.C.] any phone number for the DHS worker
     or the CUA worker so he could follow up and explain to them that
     he had some potential caregivers for these [C]hildren which the
     [c]ourt was unaware of. And additionally, he hadn’t seen the
     children in over two years.

     And today we heard from the [M]other regarding her attempts to
     file a victim impact statement on behalf of [J.U.] in the criminal
     matter where a child was raped. However, there was never any
     impact statement given by [M]other[,] despite invitations from
     the D.A.’s office[,] which the [c]ourt saw proof of through the
     introduction of [M]other’s documents and emails with the D.A.’s
     office and also subpoenas.

     Mother’s cooperation, if any, with the District Attorney’s office,
     which [led] to the guilty plea by [D.G.] to raping her daughter,
     was minimal at best and way after the fact. She in fact kept her
     child away intentionally from two preliminary hearings in this case
     and[,] I believe[,] was held in contempt by the criminal court. In
     addition, this [c]ourt on numerous occasions found her in
     contempt for violating court orders with regards to staying away
     from the children and any phone, text messaging or any form of
     contact[,] which she repeatedly violated.

     So the [c]ourt is left with the inescapable conclusion that the best
     interest of these children dictates that Mother’s rights be
     terminated under 2511(a)(1), (2), (5), and (8) and 2511(b). I
     make this finding in the best interest of the [C]hildren after taking
     into consideration the character and fitness of the parties
     involved.

                                    - 17 -
J-S46003-19



     In other words, [M]other’s character and the foster parents’
     character. And also the parental duties being performed for the
     past 23 months by each of the parties on behalf of the [C]hildren.
     And exclusively those parental duties have been performed by the
     foster parents.

     Additionally, the need for stability and continuity and the
     children’s education, family life and community life[,] and also I’m
     taking into account the preference of the children based on their
     maturity and judgment. In this [A.R.U.], the five[-]year[-]old,
     didn’t understand the concept of adoption. However, the [C]hild
     did understand that, when asked by Ms. Houston, where the
     [C]hild preferred to live in particular would this foster home be a
     forever home for the [C]hild and the [C]hild indicated yes[,] that
     the [C]hild wanted the foster care to be the forever home.

     With regard to [S.C.U.], the ten – or 11[-]year[-]old, the
     testimony was that the child would love to return to [M]other.
     However, the child left it up to the [c]ourt as to whether or not
     [C]hild would stay in foster care. And I’m finding that in the best
     interest of [S.C.U.], who is living with both the five[-]year[-]old,
     [A.R.U.], and another brother, [H.U.], in the foster home[,] that
     it is in their best interest to remain in that foster home because it
     is more likely the foster parents will maintain a loving, stable,
     consistent and nurturing relationship for the children.

     And given the fact that the foster parents are providing for the
     daily needs of these children and [M]other’s continued
     contemptuous behavior with regard to court orders, I have no
     assurances that she would follow any dictates of the[c]ourt in the
     future because she has not followed any in the past other than
     completing some parenting and some mental health treatment.
     So for those reasons [M]other’s rights are terminated. The goal
     for these children is adoption.

See N.T., 1/18/19, at 91-96.

     This reasoning is supported by the record. Rather than completing her

goals and complying with court orders, evidence was introduced to show that

Mother was likely still refusing to comply with court orders, and she had not



                                    - 18 -
J-S46003-19



identified a support system to DHS prior to the termination hearing.

Additionally, her parenting capacity evaluation and Dr. Russell’s testimony

showed that Mother was not capable of providing stability and permanency to

Children at that time, nor should she have unsupervised visitation with

Children.

        Accordingly, we conclude that the trial court properly found by clear and

convincing evidence that Mother’s parental rights to Children could be

terminated pursuant to Section 2511(a)(2), based upon the finding that

Mother evinced a continued incapacity – an inability to ensure that she would

keep Children safe and remain compliant with her objectives – that resulted

in Children being without essential parental care, the cause of which “cannot

or will not be remedied.” See Lilley, 719 A.2d at 330; Z.P., 994 A.2d at

1117.

        Next, we must consider whether Children’s needs and welfare will be

met by termination pursuant to Subsection (b). See Z.P., 994 A.2d at 1121.

“In this context, the court must take into account whether a bond exists

between child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. The court is not required to use

expert testimony, and social workers and caseworkers may offer evaluations

as well. Id. Ultimately, the concern is the needs and welfare of a child. Id.

        We have noted:

        [b]efore granting a petition to terminate parental rights, it is
        imperative that a trial court carefully consider the intangible
        dimension of the needs and welfare of a child—the love, comfort,

                                      - 19 -
J-S46003-19


       security, and closeness—entailed in a parent-child relationship, as
       well as the tangible dimension. Continuity of relationships is also
       important to a child, for whom severance of close parental ties is
       usually extremely painful. The trial court, in considering what
       situation would best serve the child[ren]’s needs and welfare,
       must examine the status of the natural parental bond to consider
       whether terminating the natural parents’ rights would destroy
       something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). Where there is no evidence of a bond between the

parent and child, it is reasonable to infer that no bond exists. In re: K.Z.S.,

946 A.2d 753, 763 (Pa. Super. 2008).

       Mother argues that the court erred in terminating her parental rights

because she and her [children] have a strong emotional bond, and she was

their exclusive caregiver during the formative years of their lives. See

Mother’s Brief at 14. She contends that her ability to strengthen this bond was

destroyed by the suspension of visitation with her children and that she was

not a grave threat to children.3 Id.




____________________________________________


3 Initially, we note that Mother has previously litigated the issue of her
visitation and whether she was a grave threat to Children. This Court affirmed
the trial court’s order finding that Mother had moral deficiencies that posed a
grave threat to children which justified a temporary suspension of visitation.
See A.U., 170 A.3d at 1199 (Pa. Super. 2017). Mother did not appeal this
decision to the Pennsylvania Supreme Court.

                                          - 20 -
J-S46003-19



      Evidence was presented to show that A.R.U. does not have a bond with

Mother. During visitations, A.R.U. prefers to play with toys and gifts rather

than interacting with Mother. In the opinion of caseworker McKnight and

visitation coach Walker, A.R.U. is not bonded with Mother. Attorney Houston,

A.R.U.’s legal counsel, stated that A.R.U. preferred for his foster father and

home to become his “forever home.” Mother testified that she loves A.R.U.

However, this Court has stated that a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

L.M., 923 A.2d at 512.

      With regard to S.C.U., there is some evidence that there is a bond with

Mother. However, Walker testified that he also prefers to play with toys rather

than interact with Mother during visitation, which indicates a lack of a bond.

Further, McKnight testified that in his opinion the bond Mother shares with

S.C.U. is not a healthy one. On the other hand, Attorney Houston, S.C.U.’s

legal counsel, stated that S.C.U. loved Mother and would like to remain with

her, indicating some evidence of a bond. But this testimony was tempered by

Attorney Houston’s observation that S.C.U. was equally happy to remain in

the care of his foster family.

      Additionally, even beyond any bond with Mother, Children’s best

interests are served by the permanency, stability, and safety provided by their

relationship with their foster father. Testimony was presented to show that

Mother did not have the capacity to safely parent Children. Additional




                                    - 21 -
J-S46003-19



testimony was presented to show that Children have a strong bond with their

foster father, who provides for their needs.

      On this record, indicating that there is either no bond or an unhealthy

bond between Mother and Children, clear and convincing evidence supports

the trial court’s termination of Mother’s parental rights with respect to

2511(b), where adoption would best serve Children’s needs and welfare. See

Z.P., 994 A.2d at 1126-27; K.Z.S., 946 A.2d at 763.

      Decrees affirmed. Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/19




                                    - 22 -